Citation Nr: 1014926	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-24 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  What initial evaluation is warranted for a thoracolumbar 
strain from April 2005?


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from April to August 2001 
and from October 2003 to April 2005.  He also was a member of 
the Oregon Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Portland, 
Oregon, that denied the hearing loss claim and granted 
service connection for a thoracolumbar spine strain and 
assigned a 10 percent evaluation, effective April 2005.  The 
Veteran appealed both the denial and the initial evaluation 
of his back disorder.

A January 2010 RO letter informed the Veteran his requested 
Travel Board Hearing was scheduled for February 24, 2010.  
There is no indication in the claims file that he did not 
receive the letter, or any evidence the U.S. Postal Service 
returned it to VA as undeliverable.  He failed to appear for 
his scheduled hearing, and the claims file contains no 
evidence that he requested the hearing be rescheduled.  Thus, 
the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2009).


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows the 
Veteran does not have a hearing loss disability as defined by 
VA regulations.

2.  The Veteran's thoracolumbar spine has not manifested with 
forward flexion of the thoracolumbar spine less than 61 
degrees; a combined range of motion of the thoracolumbar 
spine less than 121 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, at any time during the appeal period.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss for VA purposes was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A5107(b) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.385 (2009).

2.  The requirements for an initial evaluation higher than 10 
percent for a thoracolumbar strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned for the back disorder, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, 
discussion of VA's compliance with VCAA notice requirements 
would serve no useful purpose.

As concerns the service connection claim, the requirements of 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in July 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  The July 2005 letter complied with all facets of 
VCAA notice, except for notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  See 38 C.F.R. § 3.159(b)(1).  This omission was 
not prejudicial to the Veteran, however, in light of the 
decision below that denies the claim.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In light 
of the denial, the assignment of an initial evaluation or 
effective date is not an issue.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  There is no indication from either the 
Veteran or his representative that VA failed to obtain any 
evidence identified or requested.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  See  
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of active duty, such disability 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The Veteran asserts he sustained a hearing loss due to his 
exposure to acoustic trauma during his active service.  As 
here explained, the preponderance of the evidence shows he 
has normal hearing, as defined by VA regulations and rating 
criteria.

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
hearing loss.  A physical examination at separation from 
active service is not of record.  A March 2005 Report Of 
Medical Assessment For Separation notes the Veteran reported 
no health problems other than his low back disorder.

The August 2005 VA audio examination report notes the Veteran 
reported exposure to loud explosions, gunfire, and radio 
noise during his active service.  He denied tinnitus, any 
history of middle ear problems, vertigo, or history of 
occupational noise exposure.  He did report a history of 
sinus problems.  Audio examination revealed the Veteran's 
ears to have manifested as follows: Right ear: 500 Hertz(Hz), 
15 decibels (db); 1000 Hz, 10 db; 2000 Hz, 10 db; 3000 Hz, 10 
db; 4000 Hz, 5 db; for an average of 9 db.  Speech 
recognition was 96 percent.  Left ear: 500 Hz, 10 db; 1000 
Hz, 10 db; 2000 Hz, 5 db; 3000 Hz, 5 db; 4000 Hz, 0 db; for 
an average of 5 db.  Speech recognition was 100 percent.  The 
examiner noted the Veteran's speech reception thresholds were 
in agreement with the pure tone average.  Ipsilateral 
reflexes were present in both ears, and contralateral 
reflexes were present only in the left ear.  The examiner 
noted the right ear reflexes were possibly embedded in 
artifact.  Tympanograms were Type A bilaterally.  Otoscopy 
showed visible tympanic membranes bilaterally.  The examiner 
diagnosed the Veteran has having normal hearing levels in 
both ears, and that he did not have a hearing loss that was 
the result of events during his active service.

In light of the above, the Board is constrained to find the 
preponderance of the evidence is against the claim on both a 
presumptive and direct basis, as any hearing loss the Veteran 
has does not rise to the level of a disability under VA 
regulations.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The 
benefit sought on appeal is denied.  

Initial Evaluation

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's low back disorder.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
at 126.

Analysis

Service treatment records note the Veteran's history and 
treatment for a low back strain.  The Veteran asserts his low 
back disability is more severe than his initial 10 percent 
evaluation indicates, and the rating also disregards the 
impact on his everyday life.

Spine disabilities are rated under the General Rating Formula 
For Diseases and Injuries of the Spine.  Under the General 
Rating Formula, a lumbosacral strain is evaluated under 
Diagnostic Code 5237.  These codes provide that, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a.

The August 2005 VA examination report notes the Veteran's 
service as an infantryman, to include service in Iraq, where 
he had to wear body armor.  He reported taking Ibuprofen for 
symptom relief.  He denied using any assistive devices, but 
reported seeking chiropractic treatment for his symptoms.  He 
complained of stiffness and worsening pain at night.  The 
Veteran noted he could walk one to two miles, sit for two 
hours or stand for 60 minutes before he experienced pain.  On 
a scale of 1 to 10, the Veteran assessed his pain on good 
days as 0/10 and, on bad days, 8/10.  He estimated he 
experienced 12 bad days a month due to activity.  He also 
noted his back felt better since he no longer had to wear 
body armor.  No physician had prescribed bed rest over the 
prior year, and the Veteran denied any radicular symptoms, or 
bladder or bowel involvement.

Physical examination revealed a flat back with a loss of 
normal lordosis and no increased kyphosis or scoliosis.  
Examination on range of motion revealed forward flexion of 0 
to 90 degrees with pain, backwards extension to 30 degrees, 
and lateral flexion and rotation of 0 to 30 degrees 
bilaterally.  Neurosensory study showed the appellant to be 
intact distally to all digits of the lower extremities.  
Strength of the lower extremity muscle groups was 5/5 
bilaterally, and knee and ankle deep tendon reflexes were 
equal bilaterally.  Straight leg raising at 90 degrees, 
sitting and supine, was negative.  Gait and heel-toe were 
normal.  There were no palpable or visible spasms of the 
paraspinous muscles.  X-rays showed a normal thoracic and 
lumbar spine with disc spaces preserved.  The examiner 
diagnosed chronic thoracic and lumbar strain.

The September 2007 examination report notes that the Veteran 
reported he was a full-time student, and that his back 
symptoms had worsened.  The appellant noted that it took more 
time to stretch out, more time to become comfortable when 
sitting, which he could do only for a short time, and that he 
could stand for only a short period of time.  The Veteran 
also reported he no longer was able to sleep through the 
night, as he awoke two to three times a night due to back 
discomfort which he described as a dull ache.  He denied any 
sharp pain, radiation, numbness, or tingling.  He also denied 
any bowel or bladder dysfunction.  The Veteran reported 
chronic pain, and that physical therapy had not really 
benefitted him.  Chiropractic treatment provided some relief.  
His activities of daily living were not affected.  The 
examination report notes that range of motion testing was 
conducted but the range of motion values were not provided.  
Physical examination revealed 2+ reflexes in knee jerk and 
Achilles with downward toes.  Strength was 5/5, and sensation 
was intact.  There was tenderness to palpation about the 
erector spinae group in the mid-thoracic to the lumbar spine.  
The spinous processes were mildly tender.  There was no 
misalignment of the sacroiliac joint or pain of that joint.  
The examiner diagnosed chronic thoracolumbar spine strain.

The Veteran submitted statements of a female friend and his 
brother which described his back pain and the actions he took 
to cope with it.  An October 2008 statement of a massage 
therapist notes he/she had assisted the Veteran since 
September 2005.  The therapist noted the Veteran's bilateral 
erectors were very tight, and he had spasms of the rhomboids 
bilaterally.  Deep tissue massages on a monthly basis had 
provided relief of the Veteran's symptoms, as his range of 
motion had improved, and his pain levels had decreased.

The December 2008 VA examination report that notes the 
Veteran complained of continued daily pain and morning 
stiffness, beginning when he got of bed.  He denied any 
radicular symptoms, numbness, or having been prescribed bed 
rest.  He reported using a brace for lifting.  He reported 
two flare-ups since his separation from active service, and 
he noted it required approximately a week of rest to recover.  
Physical examination revealed normal appearing architecture 
with mild thoracolumbar percussion tenderness.  There was no 
spasm.  Examination on range of motion revealed forward 
flexion to 90 degrees, hyperextension to 5 degrees, lateral 
bending to 20 degrees bilaterally, and lateral rotation to 20 
degrees bilaterally.  Deep tendon reflexes were equal at the 
knees and ankles, and motor testing showed quadriceps and 
anterior tibia of 5/5.  Sensation was intact throughout, and 
straight leg raising was negative bilaterally.  The examiner 
opined that flare-ups would cause an additional 20 degree 
loss of forward flexion without incoordination or weakness.

The objective findings on clinical examination, as set forth 
above, show the Veteran's back disability has more nearly 
approximated a 10 percent rating throughout the entire appeal 
period.  38 C.F.R. § 4.7.  A higher rating was not met or 
more nearly approximated, as there is no evidence the 
Veteran's thoracolumbar spine manifested forward flexion 
limited to 60 degrees or less or combined range of motion of 
120 degrees or less.  VA outpatient treatment records of 
January 2007 noted muscle spasms at T-10, but there were no 
findings the spasms were severe enough to result in an 
abnormal gait or spinal contour.

The Board notes the examiner's finding that the Veteran could 
be expected to experience additional loss of range of motion 
secondary to pain.  While these findings might warrant a 
higher rating for other parts of the musculoskeletal system, 
see 38 C.F.R. §§ 4.40, 4.45, the General Spine Rating Formula 
specifically notes that pain, stiffness, etc., are included 
in the rating criteria.  See 68 Fed. Reg. 51,454-51,455 (Aug, 
27, 2003).

Thus, the Board is constrained to find the preponderance of 
the evidence shows the Veteran's initial evaluation is 
appropriately set as 10 percent.  38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5237.  There is no evidence to support 
a staged rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an initial evaluation higher than 10 percent 
for a thoracolumbar spine strain is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


